DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 7 and 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Haner et al. (U.S. Patent Application Publication 2015/0037518).  Regarding Claims 1, 7, 8, and 15, Haner et al., hereafter “Haner,” show the method and apparatus for inspecting a device (Abstract) comprising introducing at least one test container that has a predetermined wall thickness at least in sections and determining a first wall thickness in at least one area of the container by the inspection unit (0031, 0048).
Regarding Claims 2, 10, and 16, Haner shows the respective claims as noted above, including method and apparatus wherein the wall thickness determined by the inspection unit is compared with the known wall thickness of the test container (0048).
Regarding Claims 3 and 11, Haner shows the respective claims as noted above, including method and apparatus wherein the at least one test container is introduced downstream of the forming stations in the transport direction of the plastic containers (0041).
Regarding Claims 4 and 12, Haner shows the respective claims as noted above, including method and apparatus wherein the inspection unit determines the wall thickness of the plastic container in several regions of the plastic container (Figures 2, 3).
Regarding Claims 5 and 13, Haner shows the respective claims as noted above, including method and apparatus wherein the test container has wall thicknesses that deviate in its longitudinal direction (0052).
Regarding Claims 6 and 14, Haner shows the respective claims as noted above, including method and apparatus wherein several test containers are introduced (0041).
Regarding Claim 9, Haner shows the apparatus of claim 8 above, including one wherein the device has a further transport unit (element 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742